DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  
The abbreviation “SAK” needs to be spelled out then followed by “(SAK)”.  Appropriate correction is required.

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-9 recite the limitation of “obtain power system data from a power system”. However, no functional relationship is defined between said power system data and said frame. It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claims 15-20 are rejected for the same reason as for claims 1-9.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1, 4-6, 10-11, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al. (US 20200092118 A1).
	Regarding claims 1 and 15, Zhuang discloses an intelligent electronic device (IED) (10 in Figs. 2 and 4) and a method for practicing the device (Abstract), comprising: a memory, and a processor (101) operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to cause operations (para. 0071, 0091-0092) comprising: obtain power system data from a power system (para. 0108); and generate a frame (e.g., a power-on instruction to the level-1 powered device, see para. 0075; or a Link Layer Discovery Protocol (LLDP) packet, by inherency, which must include that port identifier, see para. 0112-0113) comprising a port identifier (para. 0073, 0075, 0112-0113, 0115) associated with an application protocol of a network stack (e.g., Level-1/Level-2 as shown in Fig. 2) of a communication network of the power system (Fig. 2) to allow a receiving device (e.g., 31) on the communication network to identify the application protocol of the frame (para. 0132-0135).  
	Regarding claim 4, Zhuang discloses: wherein a protocol suite of the network stack (e.g., Level-1/Level-2 as shown in Figs. 4-5) comprises a set of application protocols associated with the same port identifier (para. 0241).  
	Regarding claim 5, Zhuang discloses: wherein the power system data comprises a voltage measurement, a current measurement, a circuit breaker status, a circuit breaker command, or any combination thereof (para. 0082, 0108).  
	Regarding claim 6, Zhuang discloses: wherein the application protocol of the network stack comprises at least Distributed Network Protocol (para. 0078, 0082, 0135, 0241).  
	Regarding claim 10, Zhuang discloses a receiving intelligent electronic device (IED) (10 in Figs. 2 and 4), comprising: a memory and a processor (101) operatively coupled to the memory (para. 0071, 0091-0092), wherein the processor is configured to execute instructions stored on the memory to cause operations comprising: receiving a frame from a sending IED (e.g., a level-1 powered device) on a communication network of a power system (para. 0073); and determining an application protocol of the frame based on a port identifier of the frame (para. 0073, 0075, 0112-0113, 0115).  
	Regarding claim 11, Zhuang discloses: wherein the processor is configured to execute instructions stored on the memory to cause operations comprising performing application awareness at layer two application without decrypting an encrypted payload of the frame (para. 0132-0135).  
	Regarding claim 16, Zhuang discloses: receiving, at the second electronic device, the frame sent from the first electronic device; and associating, via the second electronic device, the frame with the application protocol based on the port identifier (para. 0132-0135).  
	Regarding claim 19, Zhuang discloses the claimed invention (para. 0078, 0082, 0135, 0241).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. in view of Ganesh et al. (US 20170331669 A1).
	Regarding claims 2-3, 12-13 and 17-18, Zhuang does not mention explicitly: wherein the processor is configured to cause operations comprising selecting the port identifier associated with the application protocol from a lookup table of port identifiers on the network stack; wherein each application protocol in the lookup table has a different port identifier.  
	Ganesh teaches a processor (304 in Fig. 3) configured to cause operations comprising selecting a port identifier associated with an application protocol from a lookup table (312) of port identifiers on a network stack (200 in Fig. 2A), wherein each application protocol in the lookup table has a different port identifier (para. 0041).  
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganesh’s teachings of lookup table of port identifiers into Zhuang’s IED to arrive the claimed invention. Doing so would provide a mechanism for allocating a desired application protocol from a given port identifier properly but less computationally (Ganesh, para. 0041).
9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al.
	Regarding claim 7, Zhuang does not mention explicitly: wherein the frame comprises an 802.1AE Institute of Electrical and Electronics Engineers (IEEE) Media Access Control Security (MACsec) frame. 
Examiner takes official notice that IEEE 802.1 standard including 802.1AE IEEE Media Access Control Security (MACsec) is well known in the art. Since Zhuang teaches the general condition of the architecture, security, management and internetworking of a communication network of the power system (Figs. 2, 4 and 5), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known 802.1AE MACsec technique to the data frame of Zhuang to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 8, Zhuang discloses: wherein the port identifier is inserted into the frame to allow the receiving device to identify the application protocol of the frame without inspecting a payload of the frame (para. 0132-0135).  
Zhuang is silent on: the port identifier is inserted into a secure channel identifier of the MACsec frame。
Examiner takes official notice that a transmit secure channel in MACsec which is associated with a secure channel identifier (SCI) is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known SCI in MACsec to carry the port identifier in Zhuang’s invention, as an intended use of the inherent transmit secure channel of the MACsec frame discussed for claim 7 above. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. in view of Diamant et al. (US 10212138 B1).
	Regarding claim 14, Zhuang is silent on: the IED of claim 10 decrypting a payload of the frame based on a confidentiality offset of the protocol.  
	Diamant teaches a hardware security accelerator that can provide various security functions such as encryption, decryption, digital signature generation, and digital signature validation (col. 1, line 60 – col. 2, line 17), the hardware security accelerator is configured to decrypt a payload of a data frame based on a confidentiality offset of a network protocol (col. 8, lines 24-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Diamant’s teaching of decrypting a payload of the frame based on a confidentiality offset of the protocol into Zhuang’s IED to arrive the claimed invention. Doing so would provide the IED with capability of configurable security processing of various security functions and supporting various protocols (Diamant, Abstract; col. 1, line 60 – col. 2, line 17). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Allowable Subject Matter
11.	Claims 9 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and further to overcome the objection/rejection set forth in sections 2-4 above.

Reasons for Allowance
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 9 is the inclusion of the claimed limitation of: receiving, from a key server of the communication network, an SAK with a confidentiality offset associated with the application protocol; generating the frame having an unencrypted portion and an encrypted portion based on the confidentiality offset; and sending the frame to the receiving device. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 20 is the inclusion of the claimed limitations of: generating, via the first electronic device, a secure association key (SAK); distributing, via the first electronic device, the SAK to the second electronic device; and sending a confidentiality offset of the port identifier to allow the second electronic device to perform a layer two inspection of the frame without decrypting the frame. It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857                         

/TOAN M LE/Primary Examiner, Art Unit 2857